Exhibit 10.1
 
 
 
EMPLOYMENT/CONSULTING AGREEMENT


 
This Employment/Consulting Agreement, dated May 21,2014,effective June 2,2014 is
between First Columbia Gold, Inc. (FCGI) and E. Robert Gates, (ERG). Or an
entity to which the obligations of this Employment/Consulting Agreement are
assigned (MBC Services, Inc.). However, this Agreement may not be assigned
without the express written consent of both Parties hereto.


FCGI desires to engage ERG as its President and Chief Executive Officer
 
ERG desires to accept such engagement under the terms and conditions contained
in this Employment/Consulting Agreement;


The parties agree as follows, intending to be legally bound:


1. Agreement of Parties.  FCGI engages ERG, or its assignee, to perform the
normal  duties of a Chief Executive Officer.
 
2. Term of Enzaaement, The term of this Engagement begins on the date of this
Consulting Agreement and continues Five (5) years therefrom, and is
automatically extended for one (l) year periods unless terminated in writing
ninety (90) days prior to the end of this Employment/Consulting Agreement. If
termination is properly communicated, this Employment/Consulting Agreement shall
then terminate at the end of the current term. Additionally, this
Employment/Consulting Agreement may be terminated for cause, defined as a breach
of this Employment/Consulting Agreement or other valid impropriety, which has
the effect of endangering fulfillment of this Employment/Consulting Agreement,
with a thirty (30) day opportunity to cure.
 
3.Consideration.   ERG agrees to use its best efforts to fulfill the obligations
of this Employment/Consulting Agreement.


Client agrees to payor transfer to ERG or MBC:


a)            Six Thousand dollars ($6,000.00) due upon the execution of this
agreement and Six Thousand dollars ($6,000.00) on the first of the following
month for the term of this agreement. In addition, the Six Thousand dollars
($6,000.00) will continue to be paid on the first day of each month for the
duration of this agreement.


 
b)  
In addition, 10,000,000 shares of non-dilutive issued and outstanding Common
stock of

 
 
FCGI issued immediately upon the execution of this agreement.

 
c)  
N/A

 
 
 
 
 
 
 
- 1 -

--------------------------------------------------------------------------------

 
 
 
4. Expenses. Client agrees to pay all expenses of ERG, which relate to its
activity
on behalf of FCGI beginning on the date of this Employment/Consulting Agreement.
This includes, by way of example only, first class airfare, hotel, meals, travel
costs,
telephone, copy charges, cost of experts, such as attorneys and accountants,
whose
services are related to the business of Client, and other direct expenses.
However,
Client may review and approve budgeted expenses and also retains the right to
review
and approve expenditures that exceed Five Thousand Dollars ($5,000), which are
above budgeted, normal and ordinary expenses.


 
5. Beginning Date. This Employment/Consulting Agreement begins on the date of
 
execution of this Employment/Consulting Agreement, unless otherwise agreed in
writing. ERG
 
will then participate in the analysis, communication, and negotiation of terms
of any advertising
 
media, partnership, joint venture, acquisition, or merger, or other project for
all projects and
 
targeted acquisitions disclosed to it.
 
6. Non-Circumvention. FCGI agrees not to circumvent (attempt to go around)
ERG and ERG won't circumvent FCGI. ERG is going to advise FCGI regarding certain
business activities. FCGI agrees not to circumvent ERG by taking the plans and
structure ERG
discloses to another party, who maybe didn't know about ERG's plans or
structure, but almost
certainly will say, "That's a great structure. I can do it better or I'll do it
for X thousands of
dollars less" or other similar statements. ERG also doesn't want FCGI to sell
its plans and
structure without ERG's involvement and receipt of its fees. FeGI and ERG agree
that all parties
introduced by either party shall be covered by this non-Circumvention agreement.


 
7. Notices. All notices, consents, waivers and other communications under this
 
Consulting Agreement must be in writing and have been duly given (a) two
business days
 
following delivery by hand (with written confirmation receipt), (b) five
business days following
 
facsimile transmission (with written confirmation receipt) as long as a copy is
mailed by
 
registered or certified mail, return receipt requested, or (c) two business days
following receipt
 
by the addressee, if sent by a national overnight delivery service (receipt
requested), in each case
 
to the addresses and facsimile numbers set forth below (or to such other
addresses and facsimile
 
numbers as a party may designate):


 
E. Robert Gates
2220 Hickory Crest Drive
Memphis, Tennessee 38119


 
 
 
- 2 -

--------------------------------------------------------------------------------

 
 
 
 
8. Jurisdiction and Venue; Service of Process. Any proceeding seeking to enforce
 
any provision of, this Consulting Agreement may be brought in the courts of the
State of
 
Tennessee, County of Shelby, or, in the United States District Court for the
Western District of
 
Tennessee, and each party consents to the jurisdiction of such courts (and of
the appropriate
 
appellate courts) in any such proceeding and waives any objection to venue.
Process in any
 
proceeding may be served on any party anywhere in the world.


 
9. Counterparts. This Employment/Consulting Agreement may be executed in one
 
or more counterparts, each of which will be an original and all of which will be
deemed to
constitute one and the same. Additionally, this Employment/Consulting Agreement
may be
initially executed by means of Facsimile signatures between FCGI and ERG, with
original
Employment/Consulting Agreement documents exchanged between FCGI and MBC. These
Facsimile signatures are deemed to be valid.


10.   Section Headings. The headings of sections in this Employment/Consulting
Agreement are provided for convenience only and do not affect its
interpretation.


 
11. Waiver. The rights and remedies of the parties are cumulative and not
alternative.
 
When one part of this Employment/Consulting Agreement is not enforced, that part
may be
 
enforced later. The fact that any part was not enforced previously does not
waive the party's
 
right to enforce later. Any party may waive any part of this
Employment/Consulting Agreement
 
in writing and all parties signing the waiver.


12. Exclusive Agreement and Modification. This Employment/Consulting Agreement
 
embodies all of the understandings of the parties. This Employment/Consulting
Agreement may
 
only be amended by a written agreement executed by FCGI and ERG.


 
 
 
 
- 3 -

--------------------------------------------------------------------------------

 
 
 
 
 
13.           Governing Law.This Employment/Consulting Agreement is to be
governed by the
laws of the State of Tennessee.


 
The parties have signed and delivered this Employment/Consulting Agreement as of
the above
 
date.


First Columbia Gold, Inc.


 
By: /s/  Piero Sutti-Keyser                                                   
             Piero Sutti-Keyser



E. Robert Gates
 
 
By:  /s/  E. Robert Gates                                                       
               E. Robert Gates

 
 
 
 
 
 
- 4 -

--------------------------------------------------------------------------------

 